ON SUGGESTION FOR REHEARING EN BANC
(Opinion November 19, 1997, 5 Cir., 1997, 129 F.3d 752)
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. ' The Clerk will specify a briefing schedule for the filing of supplemental briefs.